                      Case 1:21-mj-00143-RMM Document 1 Filed 01/21/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   DistrictDistrict
                                              __________    of Columbia
                                                                    of __________

                  United States of America                         )
                             v.                                    )
                       Nolan B. Cooke
                                                                   )      Case No.
                         xx-xx-xxxx                                )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                January 6, 2021                 in the county of            Washington          in the
                       District of        Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 231(a)(3)                        Acts during civil disorder
18 U.S.C. § 1752 (a)(1) and (2)              Entering/remaining on restricted buildings or grounds & Disorderly/ disruptive
40 U.S.C. § 5104(e)(2)(D)                    conduct in or near restricted building or grounds
                                             Unlawful activities on Capitol grounds




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                       Jamie Vera, Special Agent, FBI
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                      2021.01.21
Date:             01/21/2021                                                                          15:30:44 -05'00'
                                                                                                Judge’s signature

City and state:              Washington, District of Columbia                Robin M. Meriweather, United States Magistrate Judge
                                                                                              Printed name and title
